                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



WILLIAM STAPLES,

                                    Plaintiff,

               v.                                           CASE NO. 18-3095-SAC

UNITED STATES OF AMERICA, et al.,


                                    Defendants.


                         NOTICE AND ORDER TO SHOW CAUSE

        This matter is a Bivens-type1 civil rights action filed by a

prisoner in federal custody. Plaintiff proceeds pro se and in forma

pauperis. The Court has conducted a review of the complaint and, for

the reasons that follow, directs plaintiff to show cause why this

matter should not be dismissed.

                                      Background

        The complaint names as defendants (1) the United States of

America, (2) Mark Inch, Director of the federal Bureau of Prisons
(BOP), (3) Ian Conners, Administrator of National Inmate Appeals, (4)

the unknown Regional Director of the North Central Region of the BOP,

(5) Claude Maye, the former warden of the United States Penitentiary–

Leavenworth (USPL), (6) the Unit Discipline Committee, (7)

Correctional Officer Butz, and (8) M. Raletz, a member of the USPL

education staff.

        Plaintiff alleges that during a July 2015 orientation session

at the USPL he initially refused to sign several forms as directed
but eventually complied to avoid placement in the Special Housing Unit

1   Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
(SHU).

     He next alleges that in March 2016, defendant Raletz prepared

an incident report charging him with refusing a work assignment. The

matter was referred to the Unit Discipline Committee (UDC), which

eventually found plaintiff guilty and imposed the sanction of the loss

of visitation for 15 days. Plaintiff unsuccessfully appealed the

sanction.

     Plaintiff alleges these events violated his First Amendment

right “to not be forced to sign documents”; subjected him to cruel

and unusual punishment; and violated a created liberty interest. He

seeks the expungement of the disciplinary report and damages.

                              Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant
who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to
the plaintiff. Id. However, “when the allegations in a complaint,

however, true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) dismissals. See

Key v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted).

Following those decisions, courts “look to the specific allegations

in the complaint to determine whether they plausibly support a legal

claim for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal
citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct much of it innocent,” then the

plaintiff   has   not   “nudged   [the]   claims   across   the   line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(citing Twombly at 1974).
                               Analysis

Improper defendants

     In Bivens, the United States Supreme Court created a remedy for

constitutional violations caused by federal officials. Bivens, 403

U.S. 388. “[A] Bivens claim can be brought only against federal

officials in their individual capacities” and may not be asserted

directly against the United States, federal agencies, or federal

officials acting in their official capacities. Smith v. United States,

561 F.3d 1090, 1099 (10th Cir. 2009)(citing Farmer v. Perrill, 275 F.3d

958, 963 (10th Cir. 2001) and F.D.I.C. v. Meyer, 510 U.S. 471, 485-86

(1994)).

     A Bivens claim must rest upon the direct personal participation

of individual defendants in their individual capacities. Menteer v.

Applebee, 196 F. App’x 624, 627 (10th Cir. 2006) (unpublished)

(affirming dismissal of “Bivens claim against U.S. Attorney General

and U.S. Marshal in their individual capacities for failure to allege

personal participation or actual knowledge and acquiescence”)(citing

Woodward v. City of Worland, 977 F.2d 1392, 1400 (10th Cir. 1992)).
     The United States is not a proper defendant in this matter and

must be dismissed. And, because plaintiff identifies no personal

participation by them, Director Inch, the unknown Regional Director,

and Warden Maye also are subject to dismissal.

     Plaintiff’s claim against the Administrator of National Inmate

Appeals also is subject to dismissal. For screening purposes, the

Court has liberally construed the complaint to allege that this

defendant participated in the grievance process concerning
plaintiff’s disciplinary incident report.

      Even under that construction, this defendant is subject to
dismissal. A prison official whose activity is limited to processing

or denying a grievance cannot be held liable on that basis. Rosales

v. Ortiz, 2008 WL 877173, *7 (D. Colo. Mar. 27, 2008), aff’d 325 F.

App’x 695 (10th Cir. 2009).

First Amendment claim

     Plaintiff’s claim that he was forced to sign papers in violation

of the First Amendment is subject to dismissal for failure to state

a claim on which relief may be granted. Plaintiff fails to describe

the nature of the papers he signed, to provide any authority for his

argument, or to explain how his decision to sign the papers rather

than be placed in the SHU violated his rights.

Disciplinary action

     Plaintiff broadly challenges the disciplinary action against him

as a violation of the Eighth Amendment. It is settled that “prison

officials must ensure that inmates receive adequate food, clothing,

shelter, and medical care, and must take reasonable measures to

guarantee the safety of the inmates.” Farmer v. Brennan, 511 U.S. 825,

832 (1994). Officials violate the Eighth Amendment only where the
deprivation in question is “objectively sufficiently serious” and the

prison official acts with a “sufficiently culpable state of mind.”

Id. In cases concerning prison conditions, the requisite state of mind

is one of deliberate indifference. Id. Plaintiff’s bare allegation

of disciplinary action and a brief restriction on visitation fails

to adequately allege either sufficiently serious conditions or

deliberate indifference by officials.

     Likewise, plaintiff’s allegations do not support a claim of a
due process violation. A prisoner’s right to due process generally

is not implicated by disciplinary action that does not “impos[e]
atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472,

484 (1995). Sanctions such as the brief restriction in this matter

do not implicate a protected liberty interest. Because a prisoner does

not have a liberty interest in retaining privileges, the brief loss

of visitation imposed on plaintiff as a disciplinary measure did not

result in an atypical hardship in the context of normal prison life.

See Marshall v. Morton, 421 Fed.Appx. 832, 838 (10th Cir. 2011)

(“restrictions on an inmate’s telephone use, property possession,

visitation and recreation privileges are not different in such degree

and duration as compared with the ordinary incidents of prison life

to constitute protected liberty interests”).

Liberty interest

     Plaintiff alleges the violation of a liberty interest arising

from BOP Program Statement 5270.09, Inmate Discipline Program.

     The Due Process Clause protects against “deprivations of life,

liberty, or property; and those who seek to invoke its procedural

protection must establish that one of these interests is at stake.”
Wilkinson v. Austin, 545 U.S. 209, 221 (2005).

     As explained, liberty interests protected by the Due Process

Clause are “generally limited to freedom from restraint which, while

not exceeding the sentence in such an unexpected manner as to give

rise to protection by the Due Process Clause of its own force …

nonetheless imposes atypical and significant hardship on the inmate

in relation to the ordinary incidents of prison life.” Sandin, id.

     Plaintiff provides no supporting facts or argument for this
claim, although it appears that he is dissatisfied with the

investigation and the decision by the UDC. That alone, however, is
insufficient to state a claim for relief.

                        Order to Show Cause

     For the reasons stated, plaintiff is ordered to show cause why

this matter should not be dismissed. Plaintiff is also given the

opportunity to file a complete and proper amended complaint that

corrects all the deficiencies discussed in this order.

     Plaintiff’s amended complaint must be submitted upon

court-approved forms. An amended complaint is not an addendum or

supplement to the original complaint but completely supersedes it.

Therefore, any claims or allegations not presented in the amended

complaint are no longer before the Court. Plaintiff may not simply

refer to an earlier pleading; instead, the complaint must contain all

allegations and claims that plaintiff intends to present in the

action, including those to be retained from the original complaint.

Plaintiff must include the case number of this action on the first

page of the amended complaint.

     Plaintiff must name every defendant in the caption of the amended

complaint. See Fed. R. Civ. P. 10(a). Plaintiff must refer to each
defendant in the body of the complaint and must allege specific facts

that the describe the allegedly unconstitutional acts or omissions

by each defendant, including dates, locations, and circumstances.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff is granted to

and including April 4, 2019, to show cause and to submit an amended

complaint. The failure to file a timely response will result in the

dismissal of this matter without additional prior notice.
IT IS SO ORDERED.

DATED:   This 4th day of March, 2019, at Topeka, Kansas.



                          S/ Sam A. Crow
                          SAM A. CROW
                          U.S. Senior District Judge
